Citation Nr: 1750480	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel
INTRODUCTION

The Veteran served in active duty in the U.S. Army from January 1967 to January 1969, including service in Vietnam.  The Veteran is a recipient of the Army Commendation Medal for Heroism.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2017, the Veteran testified in a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of an event or injury sustained during his active service.  

2.  The Veteran's tinnitus is the result of an event or injury sustained during his active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claims of service connection for bilateral hearing loss and tinnitus, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.
For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are the result of acoustic trauma sustained in service.  The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss and tinnitus.  

Regarding the first element of service connection, there is evidence of a current disability as the December 2011 VA examination indicates a diagnosis of tinnitus and a diagnosis of bilateral hearing loss that meets VA requirements for a disability.  Further, in his February 2017 hearing, the Veteran testified that he has ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

With respect to the second element of service connection, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  Specifically, in his February 2017 hearing, the Veteran testified to being exposed to many rounds of loud gunfire and a land mine explosion while he was stationed in Vietnam.  The Veteran also submitted a November 2011 lay statement indicating that he was without ear protection when exposed to gunfire in Vietnam.  The Veteran's military occupational specialty (MOS) on his DD 214 reflects that he served in Vietnam as a transportation officer in the 523rd Transportation Company U.S. Army Pacific. As the Veteran's statements are consistent with his DD 214, the Board finds that the Veteran's assertion of in-service noise exposure is credible and consistent with his service.  See 38 U.S.C.A. § 1154(b).

With respect to the third element of service connection, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss and tinnitus are related to service.  With respect to bilateral hearing loss, the Board acknowledges a negative December 2011 VA examination opinion of record.  However, given the competent positive medical opinion from the June 2014 private hearing loss evaluation and the Veteran's and his family's credible lay statements that indicate the Veteran's hearing loss is likely related to the Veteran's military service, the Board finds that the evidence is evenly balanced regarding the nexus of the Veteran's hearing loss.  Weighing the positive and negative evidence, the Board finds that the evidence is at least in equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014).

With respect to tinnitus, the December 2011 VA examination indicated that the Veteran stated his tinnitus symptoms were not reported until two to three years prior to the Veteran's December 2011 VA examination.  However, in his February 2017 hearing, the Veteran clarifies that he actually started experiencing intermittent ringing in his years since he was exposed to machine gunfire and a land mine while he was stationed in Vietnam.  See Hearing Transcript, pp. 3-5. It was not until 2008, as the ringing in his ears became recurrent, that he discovered the ringing in his ears was a problem associated with a disability.  Id. at 5.  

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds the Veteran's assertions regarding the onset of his tinnitus to be credible.  As the Veteran sufficiently clarified that the initial onset of his tinnitus symptoms occurred in service, and not two to three years prior to the Veteran's December 2011 VA examination. The Board believes any conflicting statements regarding the Veteran's onset of his tinnitus is cured.  Thus, the Board finds that the Veteran's statements satisfy the nexus element of direct service connection.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred during active service.  Consequently, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.




ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


